887 F.2d 1087
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Thomas James PONCHIK, Petitioner-Appellant,v.John GLUCH, Respondent-Appellee.
No. 89-1158.
United States Court of Appeals, Sixth Circuit.
Oct. 12, 1989.

Before KEITH, MILBURN and ALAN E. NORRIS, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Thomas James Ponchik appeals the dismissal of his petition for writ of habeas corpus filed under 28 U.S.C. Sec. 2241.  Ponchik, a federal prisoner, alleged that he was wrongfully convicted of gambling in a prison disciplinary proceeding.  The district court dismissed the petition for failure to exhaust administrative remedies and for mootness.  Upon consideration, we conclude that the petition was properly dismissed.


3
Generally, federal prisoners must exhaust administrative remedies before habeas corpus relief is available.    Little v. Hopkins, 638 F.2d 953 (6th Cir.1981) (per curiam).  A review of the record reveals that this case demonstrates the rationale for this requirement.  Petitioner did not exhaust his administrative remedies before filing his petition but the disciplinary conviction subsequently was expunged from his record via the administrative process.  Thus, given the opportunity to remedy the violations of which petitioner complains, the Bureau of Prisons accorded petitioner all of the relief available in habeas corpus.


4
Accordingly, the judgment of the district court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.